Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA EDGAR & email July 28, 2011 Alison White Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re: Lincoln New York Account N for Variable Annuities Lincoln Life & Annuity Company of New York File No. 333-175691 Dear Ms. White: The following blacklined pages are from the above-referenced registration statement. We have added the additional Examples that you requested on File No. 333-172328 to this filing as well. We have filed this letter and the changed pages on EDGAR. Please call me at 260-455-3917 with further comments and questions. Sincerely, Mary Jo Ardington Associate General Counsel 12b-1 Fees Management 12b-1 Other Fees Fees Expenses (before (before (before any any any waivers/ waivers/ waivers/ reimburse- reimburse- reimburse- ments) + ments) + ments) +
